IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. PD-0649-12, 0650-12


EX PARTE KUFREABASI ITA ENYONG, Appellant





ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIRST COURT OF APPEALS

HARRIS  COUNTY



Per curiam.


O P I N I O N



	Pursuant to a plea agreement, the Appellant pled guilty in 2010 to assault and violation
of a protective order.  He subsequently filed an application for a writ of habeas corpus
claiming that his counsel provided ineffective assistance by failing to advise him of the
immigration consequences of his guilty pleas.  The trial court denied relief and the Court of
Appeals reversed.  Enyong v. State, 369 S.W.3d 593 (Tex. App. - Houston [1st Dist.] 2012). (1) 
The State has filed a petition for discretionary review contending the Court of Appeals erred
in holding that Padilla v. Kentucky, 559 U.S. 356 (2010), applies retroactively to the collateral
review of a state conviction that was final when the Padilla opinion was issued, and that the
Appellant failed to establish he received ineffective assistance of counsel.  The U.S. Supreme
Court recently held that, under Teague v. Lane, 489 U.S. 288 (1989), Padilla does not have
retroactive effect.  Chaidez v. United States, 133 S. Ct. 1103 (2013).  We adopted that Court's
reasoning as a matter of state law in Ex parte De Los Reyes, No. PD-1457-11, __ S.W.3d __
(Tex. Crim. App. March 20, 2013).  
	The Court of Appeals in the instant case did not have the benefit of our opinion in Ex
parte De Los Reyes.  Therefore, we grant the State's petition for discretionary review, vacate
the judgment of the Court of Appeals, and remand this case to the Court of Appeals in light
of Ex parte De Los Reyes.

Delivered: April 24, 2013  
Publish 
1.  As an appeal from a ruling on a writ of habeas corpus, the style of the case should be Ex parte
Enyong.